Case: 13-40498      Document: 00512450355         Page: 1    Date Filed: 11/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 13-40498                              November 22, 2013
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
RANDY W. WILLIAMS,

                                                 Plaintiff-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-61


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Randy W. Williams, Texas prisoner # 401747, appeals from the dismissal
of his 42 U.S.C. § 1983 civil rights complaint under 28 U.S.C. §§ 1915(e)(2)(B)
and 1915A(b)(1) for failure to state a claim on which relief can be granted. We
review the district court’s decision de novo. Hale v. King, 642 F.3d 492, 497
(5th Cir. 2011).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40498    Document: 00512450355     Page: 2   Date Filed: 11/22/2013


                                 No. 13-40498

      Williams argues that prison officials seized various documents from him
and prevented him from mailing them in violation of his right of access to the
courts and to pursue a redress of grievances. To the extent that seizure of the
documents prevented Williams from seeking legal relief that was unrelated to
his conviction or his conditions of confinement, the seizure does not implicate
a constitutional issue. Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999);
see also Lewis v. Casey, 518 U.S. 343, 355 (1996). Even if Williams needed the
seized documents – which do not ostensibly concern either his conviction or
conditions of confinement − to challenge his conviction, he has not shown that
seizure of the documents caused him to suffer an actual injury. See Lewis, 518
U.S. at 351. Thus, the district court did not err in concluding that Williams’s
right to access the courts was not violated. See id. at 351-52.
      Further, Williams argues that the seizure of his documents violated the
First Amendment and that prison officials’ reason for confiscating the
documents was illegitimate. Here, prison officials decided in light of inmates’
abuse of the prison mail system that prisoners should be prohibited from
having or mailing documents that could be used in fraudulent schemes. In
light of the deference afforded to the determinations of prison officials,
Williams has not shown that seizure of the documents was not rationally
related to a legitimate penological interest. See Overton v. Bazzetta, 539 U.S.
126, 132 (2003); Turner v. Safley, 482 U.S. 78, 89 (1987). To the extent that he
argues that the documents should not have been seized from him because he
would have used them permissibly, his claim lacks merit. See Prison Legal
News v. Livingston, 683 F.3d 201, 216 (5th Cir. 2012).
      To the extent that Williams suggests that seizure of the documents was
contrary to the policies of the Texas Department of Justice, Correctional
Institutions Division (TDCJ-CID), the defendants’ mere failure to follow TDCJ-



                                       2
    Case: 13-40498    Document: 00512450355       Page: 3   Date Filed: 11/22/2013


                                No. 13-40498

CID policy does not amount to a constitutional violation. See Hernandez v.
Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986). Also, because Williams has not
shown that he was denied any constitutional right, his claims based upon
violations of prison policies were properly dismissed.             See Myers v.
Klevenhagen, 97 F.3d 91, 94-95 (5th Cir. 1996).
      The judgment of the district court is AFFIRMED. Williams’s motion for
this court to take judicial notice is DENIED.




                                      3